



Exhibit 10.20




SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) dated as of August ___,
2019 (“Effective Date”) is entered into by and between TG BROTHERS, LLC, a
California limited liability company (“Landlord”) and RINGCENTRAL, INC., a
Delaware corporation (“Tenant”) with reference to the following:
R E C I T A L S
A.Landlord and Tenant are parties to that certain Commercial Lease Agreement
(C.A.R. Form CL, revised 12/15) dated for reference purposes only May 17, 2017
(the “Original Lease”), as amended by that certain First Amendment to Lease
dated as of February [__], 2018 (the “First Amendment”), hereafter collectively
referred to as the “Lease”. Pursuant to the Lease, Tenant currently leases from
Landlord that certain building located at 19 Davis Drive, Belmont, California
(“Building”), as more particularly described in the Lease (“Premises”).
B.The term of the Lease is scheduled to expire on July 31, 2021 as indicated in
Paragraph 2A of the Original Lease.
C.The parties desire to amend the Lease in order to extend the term of the Lease
and otherwise modify the Lease pursuant to the terms and conditions set forth
below.


A G R E E M E N T
NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree to further amend the Lease as
follows:
1.References. All references to the “Lease” appearing in this Second Amendment,
the First Amendment or in the Original Lease shall mean the Original Lease as
amended by the First Amendment and this Second Amendment. All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Lease.
2.Extension of Term. As of the Effective Date, the term of the Lease is hereby
extended for seventeen (17) months (the “Extended Term”) commencing as of August
1, 2021 (the “Extended Term Commencement Date”), and expiring on December 31,
2022 (the “Extended Term Expiration Date”), on the same terms and conditions as
the Lease, except as set forth in this Second Amendment. All references in the
Lease to “the term of the Lease” or any similar expression and to the
termination date of the Lease shall be amended accordingly. [Landlord and Tenant
hereby acknowledge and agree that any and all provisions of the Lease providing
for an extension or renewal of the Term of the Lease are hereby deleted in their
entirety and Tenant has no remaining options extend the Term of the Lease.]
[CONFIRM]
3.Monthly Base Rent. Effective on the Extended Term Commencement Date and
continuing through the Extended Term, Tenant shall pay Landlord Base Rent for
the Premises in accordance with the following schedule:
Period
Monthly Base Rent
08/1/2021 - 7/31/2022
  
$78,676.34
08/01/2022 - 12/31/2022
$81,036.63



4.
Security Deposit. Landlord acknowledges that it currently holds a Security
Deposit in the amount of Forty Five Thousand Seven Hundred Thirty Eight and
No/100 Dollars ($45,738.00) as security for the full and faithful performance by
Tenant of its obligations under the Lease, and that no increase to the Security
Deposit is required in consideration of this Second Amendment.

5.
Tenant Improvements. Landlord agrees to provide Tenant with an allowance for the
making of improvements to the roof and gutter of the Premises in accordance with
the plans and specifications attached hereto as Exhibit A, or such other plans
and specifications as may be reasonably approved by Landlord (the “Roof
Project”). Tenant shall be responsible for the construction of the Roof Project.
The parties shall mutually agree upon the schedule for performance of the Roof
Project. Landlord will provide an allowance of Seventy One Thousand Forty Seven
and No/100 Dollars






--------------------------------------------------------------------------------





($71,047.00) (the “Roof Allowance”) for the Roof Project, to be in the form of a
credit against Base Rent. Tenant shall be entitled to a Base Rent credit equal
to $23,682.33 for each of the first three (3) months following completion of the
Roof Project. Tenant agrees to pay for any costs of the Roof Project in excess
of the Roof Allowance.
6.
No Brokers. Each party hereby represents and warrants to the other party that
neither party has entered into any agreement or taken any other action which
might result in any obligation on the part of the other party to pay any
brokerage commission, finder's fee or other compensation with respect to this
Second Amendment and each party making this representation agrees to indemnify
and hold the other party harmless from and against any losses, damages, costs or
expenses (including, without limitation, attorneys' fees) incurred by reason of
any breach or inaccuracy of such representation or warranty.

7.
Miscellaneous.

a.Severability: If any provision of this Second Amendment or the application of
any provision of this Second Amendment to any person or circumstance is, to any
extent, held to be invalid or unenforceable, the remainder of this Second
Amendment or the application of that provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be
affected, and each provision of this Second Amendment will be valid and be
enforced to the fullest extent permitted by law.
b.Entire Agreement. This Second Amendment contains all of the agreements of the
parties hereto with respect to the matters contained herein, and no prior
agreement, arrangement or understanding pertaining to any such matters shall be
effective for any purpose. Except for any subsequent amendments or modifications
to the Lease made in accordance with the terms thereof, any agreement made after
the date of this Second Amendment is ineffective to modify or amend the terms of
this Second Amendment, in whole or in part, unless that agreement is in writing,
is signed by the parties to this Second Amendment, and specifically states that
that agreement modifies this Second Amendment.
c.Ratification. Except as otherwise specifically herein amended, the Original
Lease is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the Original Lease and this Second
Amendment, this Second Amendment shall control.
d.Attorneys' Fees. Should either party institute any action or proceeding to
enforce or interpret this Second Amendment or any provision thereof, for damages
by reason of any alleged breach of this Second Amendment or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
cost and expenses, including actual attorneys' and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term "attorneys' and other fees" shall mean and include
attorneys' fees, accountants' fees, and any and all consultants' and other
similar fees incurred in connection with the action or proceeding and
preparations therefore. The term "action or proceeding" shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.
e.Authority. Each individual executing this Second Amendment on behalf of his or
her respective party represents and warrants that he or she is duly authorized
to execute and deliver this Second Amendment on behalf of said entity in
accordance with the governing documents of such entity, and that upon full
execution and delivery this Second Amendment is binding upon said entity in
accordance with its terms.
f.Counterparts. This Second Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. This Second Amendment may be delivered in
executed form by way of electronic mail and portable document format, the
exchange of which shall be binding upon the parties hereto as if the parties had
delivered a fully executed original Amendment.
g.Electronic Signature Consent. THE PARTIES HERETO CONSENT AND AGREE THAT THIS
SECOND AMENDMENT MAY BE SIGNED AND/OR TRANSMITTED BY FACSIMILE, E-MAIL OF A .PDF
DOCUMENT OR USING ELECTRONIC SIGNATURE TECHNOLOGY (E.G., VIA DOCUSIGN OR SIMILAR
ELECTRONIC SIGNATURE TECHNOLOGY), AND THAT SUCH SIGNED ELECTRONIC RECORD SHALL
BE VALID AND AS EFFECTIVE TO BIND THE PARTY SO SIGNING AS A PAPER COPY BEARING
SUCH PARTY'S HAND WRITTEN SIGNATURE. THE PARTIES FURTHER CONSENT AND AGREE THAT
(1) TO THE EXTENT A PARTY SIGNS THIS DOCUMENT USING ELECTRONIC SIGNATURE
TECHNOLOGY, BY CLICKING "SIGN", SUCH PARTY IS SIGNING THIS SECOND AMENDMENT
ELECTRONICALLY, AND (2) THE ELECTRONIC SIGNATURES APPEARING ON THIS SECOND
AMENDMENT SHALL BE TREATED, FOR PURPOSES OF VALIDITY, ENFORCEABILITY AND
ADMISSIBILITY, THE SAME AS HAND-WRITTEN SIGNATURES.


[Remainder of Page Blank; Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Second Amendment has been executed by the parties as of
the Effective Date first referenced above.


"LANDLORD"
TG BROTHERS, LLC,
a California limited liability company
By:    _/s/ Joann Wu___________________
Name:    _Joann Wu_____________________
Title:    _CEO_________________________


"TENANT"
RingCentral, Inc.,
a Delaware corporation
By:    _/s/ John Marlow________________
Name:    _John Marlow__________________
Title:    _CAO_________________________







--------------------------------------------------------------------------------







EXHIBIT A


Plans and Specifications for Roof and Gutter Improvements


[See attached]







